PER CURIAM.
Appellant (defendant in District Court) complains of the refusal of the District Court to grant an injunction pendente lite, restraining appellee from notifying the public that he had begun suits against alleged infringers of the patent sued on, and from sending out advertising matter describing the patent as a “pioneer” invention.
We find nothing in the record to convince us that in its action in that behalf the District Court transgressed or abused that sound discretion which in such matters it may and should exercise.
The order appealed from is affirmed.